Title: From Benjamin Franklin to Jane Mecom, 9 October 1773
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Oct. 9. 1773
I have not heard from you since your Goods arriv’d. I hope they got safe to hand, and that they please.
I write this Line just to let you know I am well, Thanks to God, and to cover a Paper of mine printed here, which I send because you desired I would send you what I published from time to time, and I am willing to oblige you; but often they are things out of your way so much that I omit sending them, and sometimes I forget it, and sometimes I cannot get a Copy to send, which was the Case of a Piece since this now enclos’d, viz. An Edict of the King of Prussia, all that were printed being gone in a few Hours.
I hope you and Jenny and her Husband continue well which to hear will always be a Pleasure to Your affectionate Brother
B Franklin
